 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11     RAYMOND CHAD WATKINS,                       1:18-cv-01007-AWI-GSA (PC)

12                            Plaintiff,           ORDER ADOPTING FINDINGS AND
                                                   RECOMMENDATIONS
13             v.                                  (ECF No. 7.)

14     IMLACH, et al.,                             ORDER DENYING PLAINTIFF’S REQUEST
                                                   FOR PRELIMINARY INJUNCTIVE RELIEF
15                            Defendants.          (ECF No. 5.)

16

17

18          Raymond Chad Watkins (“Plaintiff”) is a jail inmate proceeding pro se in this civil rights
19   action pursuant to 42 U.S.C. ' 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On August 20, 2018, findings and recommendations were entered, recommending that
22   Plaintiff’s motion for preliminary injunctive relief be denied, and that Plaintiff be granted an
23   extension of time, if needed, to file his application to proceed in forma pauperis. (ECF No. 7.)
24   On August 27, 2018, Plaintiff filed objections to the findings and recommendations and also filed
25   his application to proceed in forma pauperis. (ECF Nos. 8, 9, 11.)
26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
27   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
28   including Plaintiff’s objections, the court finds the findings and recommendations to be supported

                                                     1
 1   by the record and proper analysis. Plaintiff’s application to proceed in forma pauperis was timely
 2   filed on August 27, 2018, and therefore Plaintiff’s need for an extension of time to file the
 3   application is moot.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The Findings and Recommendations issued by the Magistrate Judge on August
 6                  20, 2018, are ADOPTED IN FULL; and
 7          2.      Plaintiff’s motion for preliminary injunctive relief, filed on August 15, 2018, is
 8                  DENIED.
 9
     IT IS SO ORDERED.
10

11   Dated: October 17, 2018
                                                 SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
